That open accounts arc in their nature not negotiable either by verbal or written transfer, is a familiar principle of the Law. The possession of the account in favour of Shell, by the plaintiff, was no proof, then, of the right of the plaintiff to demand the money due upon it. Any acknowledgment, therefore, of the justice of the account, or any promise to pay it on the part of the defendant, even though made to the plaintiff in the case below, could have operated alone to the benefit of Shell, in whom the right and title to the account still rested. No obligation, either legal or moral, seems to have existed on the part of the defendant, to pay the account to the plaintiff, and as no consideration in the way of gain on the one hand, or loss on the other, is alleged to have passed between the parties, the *65promise, if made by the defendant, was a mere naked one, and could have created no foundation, in Law, for the suit which was brought. Upon the plaintiff’s own showing, then, the defendant was entitled to a verdict below. It is not important to discuss further the assignments of error.
Ctcewes, for Glover. Ingram, for Kendrick.
Let the prayer of the petitioner be granted, and a new trial below be had.
MARSHALL J. WELLBORN, i. s. c. c. c.